--------------------------------------------------------------------------------

Exhibit 10.2

RESTRICTED STOCK UNIT AWARD AGREEMENT

This Restricted Stock Unit Award Agreement (the "Agreement") is entered into as
of April 1, 2019 (the "Award Date") by and between SunOpta Inc., a Canadian
corporation (the "Company"), and Joseph D. Ennen (the "Recipient").

IN CONSIDERATION of the mutual covenants and agreements set forth in this
Agreement, the parties agree to the following:

1. Award and Terms of Restricted Stock Units. The Company awards to the
Recipient 297,619 restricted stock units (the "Award"), subject to the
restrictions, terms and conditions set forth in this Agreement and the
Employment Agreement.  This Award is not, and shall not be deemed to be, granted
under or subject to the terms of the Company's Amended 2013 Stock Incentive Plan
or any other plan. This Award is granted pursuant to the terms of the Executive
Employment Agreement dated March 29, 2019 between the Company and the Recipient
(the "Employment Agreement") and in the event of any inconsistency between this
Agreement and the Employment Agreement as to timing of vesting or any other
provision, the terms of the Employment Agreement shall control and apply.

(a) Rights under Restricted Stock Units. A restricted stock unit (an "RSU")
represents the unfunded, unsecured right to require the Company to deliver to
the Recipient one common share of the Company ("Common Shares") for each RSU.

(b) Vesting Dates.  The RSUs awarded under this Agreement shall initially be
100% unvested and subject to forfeiture.  One-third of the RSUs shall vest on
each of the first three (3) anniversaries of the Award Date (each, a "Vesting
Date") if the Recipient is an employee of the Company on that Vesting Date and
has been employed by the Company continuously from the Award Date to that
Vesting Date.

(c) Termination of Employment. Except as provided in (i), (ii) and (iii) below
and the Employment Agreement, if Recipient's employment by the Company is
terminated at any time prior to the final Vesting Date, the Recipient shall not
be entitled to receive any shares underlying any RSUs that are not vested as of
the date of termination.

(i) Total Disability.  If the Recipient's employment with the Company is
terminated at any time prior to the final Vesting Date because of Total
Disability (as defined in the Employment Agreement), all unvested RSUs shall
immediately vest upon the determination of Total Disability and be settled in
accordance with the terms of this Agreement. 

(ii) Death.  If the Recipient's employment with the Company is terminated at any
time prior to the final Vesting Date because of death, all unvested RSUs shall
immediately vest as of the date of death and be settled in accordance with the
terms of this Agreement. 

(iii) Termination without Cause or for Good Reason.  If the Recipient's
employment by the Company is terminated by the Company without Cause or by the
Recipient for Good Reason at any time prior to the final Vesting Date, the RSUs
shall be treated in accordance with Section 5.3 of the Employment Agreement.  If

--------------------------------------------------------------------------------

a Release is not executed by the Recipient in accordance with the Employment
Agreement or any other applicable provision of the Employment Agreement is not
complied with by the Recipient prior to the effective date of the Release, the
Recipient shall not be entitled to receive any shares underlying any RSUs that
are not vested as of the date of employment termination.  For the purposes of
this Agreement, "Cause," "Good Reason" and "Release" shall have the meanings set
forth in Employment Agreement. 

(d) Restrictions on Transfer.  The Recipient may not sell, transfer, assign,
pledge or otherwise encumber or dispose of the RSUs subject to this Agreement.
The Recipient may designate beneficiaries to receive any Common Shares to which
the Recipient is entitled under this Agreement if the Recipient dies before
delivery of such Common Shares by so indicating on a form supplied by the
Company.  If the Recipient fails to designate a beneficiary, such Common Shares
shall be delivered as directed by the personal representative of the Recipient's
estate.

(e) No Voting Rights or Dividends.  The Recipient shall have no rights as a
shareholder with respect to the RSUs or the Common Shares underlying the RSUs
until the underlying Common Shares are issued to the Recipient.  The Recipient
will not be entitled to receive cash payments representing any cash dividends
paid with respect to the Common Stock underlying the RSUs.

(f) Delivery Date for the Shares Underlying the RSUs.  Following each Vesting
Date of the RSUs, the Company shall issue shares underlying the vested RSUs to
the Recipient on a date determined by the Company within 60 days of such
vesting; provided, however, that if the Recipient is obligated to deliver a
Release in accordance with Section 1(c)(iii) and if the Recipient's Termination
Date (as defined and determined pursuant to the Employment Agreement) occurs
during the last 40 days of the calendar year, the payment shall in no event be
made earlier than the first business day of the succeeding calendar year. 

(g) Taxes and Tax Withholding.

(i) The Award is subject to applicable tax withholding.  Prior to any relevant
taxable or tax withholding event, as applicable, the Recipient agrees to make
adequate arrangements satisfactory to the Company to satisfy all federal, state,
provincial and other tax withholding obligations. In this regard, the Recipient
authorizes the Company and its agents, at their discretion, to satisfy
applicable withholding obligations by one or a combination of the following:

(1) withholding from the Recipient's other cash compensation paid by the
Company; or

(2) withholding from proceeds of the sale of Common Shares acquired upon
vesting/settlement of the RSUs either through a voluntary sale or through a
mandatory sale arranged by the Company on the Recipient's behalf pursuant to
this authorization; or

2

--------------------------------------------------------------------------------

(3) withholding in Common Shares to be issued upon vesting/settlement of the
RSUs.

(ii) If the withholding obligation is satisfied by withholding Common Shares,
for tax purposes the Recipient will be deemed to have been issued the full
number of Common Shares subject to the vested RSUs, notwithstanding that a
number of the Common Shares are held back solely for the purpose of satisfying
the withholding.

(iii) The Recipient agrees to pay to the Company any amount the Company may be
required to withhold as a result of this award that cannot be satisfied by the
means previously described.  The Company may refuse to issue or deliver the
shares or the proceeds of the sale of shares if the Recipient fails to comply
with these obligations.

(iv) The Recipient acknowledges and agrees that no election under Section 83(b)
of the Internal Revenue Code of the United States can or will be made with
respect to the RSUs.

(h) Stock Splits, Stock Dividends.  If the outstanding Common Shares of the
Company are hereafter increased or decreased or changed into or exchanged for a
different number or kind of shares or other securities of the Company by reason
of any stock split, combination of shares, dividend payable in shares,
recapitalization or reclassification, appropriate adjustment shall be made by
the Company in the number and kind of shares subject to the RSUs so that the
Recipient's proportionate interest before and after the occurrence of the event
is maintained.  Securities issued in respect of or exchanged for shares issued
hereunder that are subject to restrictions (including vesting and forfeiture
provisions) shall be subject to similar restrictions unless otherwise determined
by the Board of Directors in its discretion. Notwithstanding the foregoing, the
Company shall have no obligation to effect any adjustment that would or might
result in the issuance of fractional shares, and any fractional shares resulting
from any adjustment may be disregarded or provided for in any manner determined
by the Company.  Any such adjustments made by the Company shall be conclusive.

(i) Mergers, Etc.  If, while any unvested RSUs are outstanding, there shall
occur a merger, consolidation, amalgamation or plan of exchange, in each case
involving the Company pursuant to which outstanding Common Shares are converted
into cash or other stock, securities or property (each, a "Transaction"), the
Board of Directors, may, in its sole discretion, provide that the unvested RSUs
shall be treated in accordance with any of the following alternatives:

(i) The RSUs shall be converted into restricted stock units to acquire stock of
the surviving or acquiring corporation in the Transaction (with the vesting
schedule applicable to the RSUs continuing with respect to the replacement
award, unless otherwise accelerated as determined by the Board of Directors in
its sole discretion), with the amount and type of shares subject thereto to be
conclusively determined by the Board of Directors, taking into account the
relative values of the companies involved in the Transaction and the exchange
rate, if any, used in determining shares of the surviving corporation to be held
by holders of shares following the Transaction, and disregarding fractional
shares;

3

--------------------------------------------------------------------------------

(ii) The RSUs shall be cancelled effective immediately prior to the consummation
of the Transaction, and, in full consideration of the cancellation, the Company
or the surviving or acquiring company shall pay to the Recipient at the time the
RSUs would otherwise have vested (unless otherwise accelerated by the terms of
the Employment Agreement or as determined by the Board of Directors in its sole
discretion), with payment subject to continued employment of the Recipient by
the Company or any acquiring or surviving company through such vesting date, an
amount in cash, for each unvested RSU, equal to the value, as determined by the
Board of Directors, of the Common Shares subject to the unvested RSUs, taking
into account the relative values of the companies involved in the Transaction
and the exchange rate, if any, used in determining shares of the surviving
corporation to be held by holders of Common Shares following the Transaction or
other consideration paid in the transaction to holders of Common Shares; or

(iii) The RSUs shall become vested in full and all unissued shares subject to
the RSUs shall be issued immediately prior to the consummation of the
Transaction.

In the event the Board of Directors opts that the remaining RSUs shall be
treated in accordance with (i) above, then the surviving or acquiring
corporation in the Transaction must agree to all relevant provisions of the
Employment Agreement pertaining to the RSUs.

2. Miscellaneous.

(a) Entire Agreement; Amendment. This Agreement and the Employment Agreement
constitute the entire agreement of the parties with regard to the subjects
hereof and may be amended only by written agreement between the Company and
Recipient.

(b) Electronic Delivery.  The Recipient consents to the electronic delivery of
any prospectus and any other documents relating to this Award in lieu of mailing
or other form of delivery.

(c) Rights and Benefits. The rights and benefits of this Agreement shall inure
to the benefit of and be enforceable by the Company's successors and assigns
and, subject to the restrictions on transfer of this Agreement, be binding upon
the Recipient's heirs, executors, administrators, successors and assigns.

(d) Further Action. The parties agree to execute such further instruments and to
take such further action as may reasonably be necessary to carry out the intent
of this Agreement.

(e) Governing Law; Jurisdiction and Venue. This Agreement will be interpreted
under the laws of the state of Minnesota, exclusive of choice of law rules.  Any
action or proceeding by either of the parties to enforce this Agreement shall be
brought only in a state or federal court located in the state of Minnesota.

4

--------------------------------------------------------------------------------

(f) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original.

SUNOPTA INC.   RECIPIENT      

By: /s/ Jeff Gough

Name: Jeff Gough

Title: CHRO

 

/s/ Joseph D. Ennen

Joseph D. Ennen


5

--------------------------------------------------------------------------------